Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, US PGPUB 2017/0206050 in view of Hwang et al., US PGPUB 2015/0234468 hereinafter referenced as Hwang.

As to claim 1, Liu discloses an indication icon sharing method of multi-screens, applied to a first screen and a second screen (first and second display regions 210 and 220 respectively, fig. 2), comprising: 
(a)performing a first trigger action by a first control device (by taking FIG. 2 as an example, four vertexes A, B, C and D of the second display region 220 may send visible light information respectively); 
(b) displaying a first indication icon at a first location on the first screen corresponding to the first trigger action ([0053] corresponding four projection points A′, B′, C′ and D′ of the vertexes A, B, C and D on the first display region 210 can be obtained). 
Liu does not specifically disclose displaying the first indication icon on the second screen.
However, in the same endeavor, Hwang discloses displaying the first indication icon on the second screen (In one embodiment, the control event may change what is displayed on the integrated display. For example, the control event may cause a checker to be picked up from one display and placed on another display).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Liu to further include Hwang’s in formation sharing method in order to improve the presentation experience.

As to claim 9, Liu discloses an indication signal processing method applied to an indication signal processing device, comprising: (a) receiving information of a first trigger action of a first control device by the indication signal processing device (by taking FIG. 2 as an example, four vertexes A, B, C and D of the second display region 220 may send visible light information respectively); 
(b) displaying a first indication icon at a first location on the first screen corresponding to the information of the first trigger action by the indication signal processing device (by taking FIG. 2 as an example, four vertexes A, B, C and D of the second display region 220 may send visible light information respectively); and 
(c) transmitting information of the first indication icon to a second screen by the indication signal processing device and displaying the first indication icon on the second screen ([0053] and the projection region 230 can be obtained by connecting the four projection points A′, B′, C′ and D′).
Liu does not specifically disclose transmitting information of the first indication icon to a second screen by the indication signal processing device and displaying the first indication icon on the second screen.
However, in the same endeavor, Hwang discloses transmitting information of the first indication icon to a second screen by the indication signal processing device and displaying the first indication icon on the second screen (In one embodiment, the control event may change what is displayed on the integrated display. For example, the control event may cause a checker to be picked up from one display and placed on another display).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Liu to further include Hwang’s in formation sharing method in order to improve the presentation experience.


As to claim 17, Liu discloses an indication signal processing device, comprising: a processing circuit, configured to receive information of a first trigger action of a first control device and to generate a first indication icon according to the information of the first trigger action (by taking FIG. 2 as an example, four vertexes A, B, C and D of the second display region 220 may send visible light information respectively); 
a first image output port, coupled to the processing circuit and a first screen, configured to transmit the first indication icon to the first screen so that the first screen displays the first indication icon (by taking FIG. 2 as an example, four vertexes A, B, C and D of the second display region 220 may send visible light information respectively); and 
a second image output port, coupled to the processing circuit and a second screen, configured to transmit the first indication icon to the second screen so that the second screen displays the first indication icon corresponding to the first indication icon on the first screen ([0053] and the projection region 230 can be obtained by connecting the four projection points A′, B′, C′ and D′).
Liu does not specifically disclose displaying the first indication icon on the second screen.
However, in the same endeavor, Hwang discloses displaying the first indication icon on the second screen (In one embodiment, the control event may change what is displayed on the integrated display. For example, the control event may cause a checker to be picked up from one display and placed on another display).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Liu to further include Hwang’s in formation sharing method in order to improve the presentation experience.

As to claim 2, the combination of Liu and Hwang discloses the indication icon sharing method of claim 1. The combination further discloses detecting displacement of the first control device to correspondingly move the first indication icon on the first screen and to correspondingly display displacement of the first indication icon on the second screen ([0056] In this embodiment, the position of the second display region is determined according to visible light information or sound wave information, which can make the user perceive that the projection region is being determined currently, so as to prompt the user that the position of the first display device or the second display device can be adjusted, to ensure that content that the user is interested in is in the projection region).

As to claim 3, the combination of Liu and Hwang discloses the indication icon sharing method of claim 1. The combination further discloses detecting whether the first screen exists or not via the first control device; wherein when the first control device detects the first screen in the step (a), then performing the step (b) that displaying the first indication icon corresponding to the first trigger action, and when the first control device does not detect the first screen in the step (a) , then performing the step (b) that not displaying the first indication icon corresponding to the first trigger action (Liu, [0057] In addition, in the event that the projection region is a central projection region, in step S122, the projection region is determined according to the position of the second display region and a position of a reference point, and the position of the reference point corresponds to a position of a point light source in central projection, which generally may be preset or acquired according to a user instruction).

As to claim 4, the combination of Liu and Hwang discloses the indication icon sharing method of claim 1. The combination further discloses (d) detecting whether the first screen is within a predetermined angle range of the first control device; wherein when the first screen is within the predetermined angle range in the step (a), then performing the step (b) that displaying the first indication icon corresponding to the first trigger action, and when the first screen is not within the predetermined angle range in the step (a), then performing the step (b) that not displaying the first indication icon corresponding to the first trigger action (Liu, [0057] In addition, in the event that the projection region is a central projection region, in step S122, the projection region is determined according to the position of the second display region and a position of a reference point, and the position of the reference point corresponds to a position of a point light source in central projection, which generally may be preset or acquired according to a user instruction).

As to claim 5, the combination of Liu and Hwang discloses the indication icon sharing method of claim 4. The combination further discloses the first control device further comprises a position device, and the step (d) detects whether the first screen is within the predetermined angle range by following steps: determining whether the first screen is within the predetermined angle range according to a relation between information measured by the position device and prerecorded screen-geomagnetism relations, while using the first control device (Liu, [0080] for example, the first display region has a curved edge, the position of the first display region can be determined at least according to a predetermined number of points on the edge of the first display region).

As to claim 6, the combination of Liu and Hwang discloses the indication icon sharing method of claim 4. The combination further discloses the first control device further comprises an image capturing device, and the step (d) detects whether the first screen is within the predetermined angle range by following steps: determining whether the first screen is within the predetermined angle range according to an image captured by the image capturing device (Liu, [0056] the position of the second display region may also be determined in, for example, infrared, microwave and other communication manners or in a manner of photographing the second display device and performing image processing).

As to claim 7, the combination of Liu and Hwang discloses the indication icon sharing method of claim 1. The combination further discloses performing a second trigger action by a second control device; displaying a second indication icon at a second location on the second screen corresponding to the second trigger action; and displaying the second indication icon on the first screen (Liu, [0058] In order to better guide the user to adjust the position of the first display device or the second display device to make the content in which the user is interested in the projection region).

As to claim 8, the combination of Liu and Hwang discloses the indication icon sharing method of claim 1. The combination further discloses the first control device is a mobile electronic device, which executes a stored program to perform the indication icon sharing method ([0074] The first display device may be a display device whose resolution is lower than that of the second display device, for example, a transparent screen device; and the second display device, for example, may be a smart phone or the like).

As to claim 10, the combination of Liu and Hwang discloses the indication signal processing method of claim 9. The combination further discloses generating the first indication icon at different locations of the first screen corresponding to displacement of the first control device, by the indication signal processing device; and controlling the second screen to display the first indication icon by the indication signal processing device ([0056] In this embodiment, the position of the second display region is determined according to visible light information or sound wave information, which can make the user perceive that the projection region is being determined currently, so as to prompt the user that the position of the first display device or the second display device can be adjusted, to ensure that content that the user is interested in is in the projection region).

As to claim 11, the combination of Liu and Hwang discloses the indication signal processing method of claim 9. The combination further discloses detecting whether the first screen exists or not via the first control device; wherein when the first control device detects the first screen in the step (a) , then performing the step (b) that displaying the first indication icon corresponding to the first trigger action, and when the first control device does not detect the first screen in the step (a) , then performing the step (b) that not displaying the first indication icon corresponding to the first trigger action (Liu, [0057] In addition, in the event that the projection region is a central projection region, in step S122, the projection region is determined according to the position of the second display region and a position of a reference point, and the position of the reference point corresponds to a position of a point light source in central projection, which generally may be preset or acquired according to a user instruction).

As to claim 12, the combination of Liu and Hwang discloses the indication signal processing method of claim 9. The combination further discloses (d)determining whether the first screen is within a predetermined angle range of the first control device via the indication signal processing device or the first control device; wherein when the first screen is within the predetermined angle range in the step (a), then performing the step (b) that displaying the first indication icon corresponding to the first trigger action, and when the first screen is not within the predetermined angle range in the step (a), then performing the step (b) that not displaying the first indication icon corresponding to the first trigger action (Liu, [0057] In addition, in the event that the projection region is a central projection region, in step S122, the projection region is determined according to the position of the second display region and a position of a reference point, and the position of the reference point corresponds to a position of a point light source in central projection, which generally may be preset or acquired according to a user instruction).

As to claim 13, the combination of Liu and Hwang discloses the indication signal processing method of claim 12. The combination further discloses the first control device further comprises a position device, and the step (d) detects whether the first screen is within the predetermined angle range by following steps: determining whether the first screen is within the predetermined angle range via the indication signal processing device or the first control device, according to a relation between information measured by the position device and prerecorded screen-geomagnetism relations, while using the first control device (Liu, [0080] for example, the first display region has a curved edge, the position of the first display region can be determined at least according to a predetermined number of points on the edge of the first display region).

As to claim 14, the combination of Liu and Hwang discloses the indication signal processing method of claim 12. The combination further discloses the first control device further comprises an image capturing device, and the step (d) detects whether the first screen is within the predetermined angle range by following steps: determining whether the first screen is within the predetermined angle range according to an image captured by the image capturing device, via the indication signal processing device or the first control device (Liu, [0056] the position of the second display region may also be determined in, for example, infrared, microwave and other communication manners or in a manner of photographing the second display device and performing image processing).

As to claim 15, the combination of Liu and Hwang discloses the indication signal processing method of claim 9. The combination further discloses receiving information of a second trigger action of a second electronic device; generating a second indication icon at a second location on the second screen corresponding to the information of the second trigger action; and displaying the second icon on the first screen corresponding to the second indication icon on the second screen (Liu, [0058] In order to better guide the user to adjust the position of the first display device or the second display device to make the content in which the user is interested in the projection region).

As to claim 16, the combination of Liu and Hwang discloses the indication signal processing method of claim 9. The combination further discloses the first trigger action is moving the first control device from a third location to a fourth location (Hwang, In another embodiment, once a relationship is established between devices, a hover gesture that depends on the position of an interconnected device may send content to that device even after that device moves out of its initial position).

As to claim 18, the combination of Liu and Hwang discloses the indication signal processing device of claim 17. The combination further discloses the processing circuit further comprises a graphics circuit coupled to the processing circuit, wherein the processing circuit controls the graphics circuit to generate the first indication icon when the processing circuit determines the first control device performs the first trigger action, and controls the graphics circuit to generate the first indication icon at different locations of the first screen corresponding to displacement of the first control device ([0056] In this embodiment, the position of the second display region is determined according to visible light information or sound wave information, which can make the user perceive that the projection region is being determined currently, so as to prompt the user that the position of the first display device or the second display device can be adjusted, to ensure that content that the user is interested in is in the projection region).

As to claim 19, the combination of Liu and Hwang discloses the indication signal processing device of claim 17. The combination further discloses the processing circuit generates the first indication icon corresponding to the first trigger action when the first control device detects the first screen and does not generate the first indication icon corresponding to the first trigger action when the first control device does not detect the first screen (Liu, [0057] In addition, in the event that the projection region is a central projection region, in step S122, the projection region is determined according to the position of the second display region and a position of a reference point, and the position of the reference point corresponds to a position of a point light source in central projection, which generally may be preset or acquired according to a user instruction).

As to claim 20, the combination of Liu and Hwang discloses the indication signal processing device of claim 17. The combination further discloses the processing circuit further controls the second screen to display the second indication icon, and controls the first screen to display the second indication icon corresponding to the second indication icon on the second screen, wherein the second indication icon is generated by following steps: receiving information of a second trigger action of a second electronic device; generating the second indication icon at a second location on the second screen corresponding to the information of the second trigger action (Liu, [0058] In order to better guide the user to adjust the position of the first display device or the second display device to make the content in which the user is interested in the projection region).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAHLU OKEBATO/           Primary Examiner, Art Unit 2625                                                                                                                                                                                             
9/10/2022